The primary question raised by the demurrer is whether New Hampshire has conferred upon its board of railroad commissioners authority to regulate charges for transportation on railroads without its territorial limits; for if it has not, no other question arises in this case. The answer turns upon the construction of s. 4, c. 101, Laws of 1883, because the authority of the commissioners is derived from the last clause in that section, which reads as follows: "It shall be the duty of said board to fix tables of maximum charges for the transportation of passengers and freights upon the several railroads operating within this state, and shall change the same from time to time, as in the judgment of said board the public good may require." That is to say, in the apparent exercise of the legislative power of requiring the reasonable compensation of persons engaged in the public service to be established in judicial proceedings (State v. Express Co.,60 N.H. 219, 261), it is made the duty of the commissioners to fix a tariff of fares and freights upon the several railroads which are in operation within this state, and to this extent power is conferred upon them. But there is no rule of statutory construction by which it can fairly be inferred that the legislative purpose was to invest the commissioners with power to establish rates of transportation beyond the territorial boundaries of this state
The intention of the legislature, which is the object to be attained, is to be ascertained by their language, unless it is ambiguous: where there is no ambiguity there is no room for construction. The plain meaning of words cannot be departed from in search of an unexpressed and unimplied intention; therefore, in order to find that the legislature intended to authorize the commissioners to fix prices beyond the state line, their language must *Page 265 
say so, either directly, or by distinct implication. But here it does neither, for there is no obscurity whatever in the terms of the statute, and so the legislative intent must be taken as expressed in the words the legislature have used, the fair and natural import of which is, that the statute was intended to have a local operation merely. Such, too, is the legal presumption, and such, also, it would be, even though the language were susceptible of a different meaning, because, as a consequence of the equality and sovereignty of states in respect to each other, the laws of a state must presumptively be taken as intended for the government only of persons and things within its territory; and consequently the operation of a law is limited to the state by which it was enacted, unless the intent to give it a more extended operation is clearly indicated.
If, therefore, the statute in question is construed according to the legislative intent, as expressed in the enactment itself, or according to the general presumption that statutes are not intended to have any extra-territorial effect, the reasonable and legitimate conclusion is, that the legislature intended to authorize the commissioners to regulate the rates for transportation upon the railroads within this state only. And if the obvious consequences of giving the statute extra territorial force are considered, as they properly may be on the question of legislative purpose, the conclusion would seem to be irresistible.
The result of these views is, that the demurrer must be sustained as to so much of the sixth count in the plaintiff's declaration as is based on the commissioners' decision fixing the price of service to be rendered in Massachusetts. If there are any averments in the count aside from such decision which constitute a good cause of action, they cannot be joined with the averment of the decision, and the whole count should be rejected. The issues should not be confused by so extended and prejudicial a statement of irrelevant matter.
Demurrer sustained.
All concurred.